DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a component extraction unit, a noise component selection unit in claims 1-12, reconstruction unit in claims 2-3, a given waveform display unit in claims 5-6, a waveform display unit in claims 7-9 and list display unit in claim 10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “multiple results of the extracting” in line 6.  However, the component extraction unit extracts a requested component (lines 2-4), implying there is one result.  Hence this limitation raises confusion as to whether there is multiple requested components, multiple results and if results are different form requested component.  Examiner interprets that multiple components are requested and extracted to provide multiple results.  
Claim 1 recites “the specific waveforms” in lines 9-10.  There is lack of antecedent basis for this limitation in the claim.  It is not understood which waveforms are being referred to here.  Examiner interprets as ---the signal waveforms---.
Claims 2-12 recite or encompass similar limitations and are rejected for same reasons as above. 
Claim 3 recites “the reconstruction unit further represents” in line 2.  It is not understood what this means.  The unit is a physical device, and it performs reconstruction.  Examiner interprets as ---the reconstruction unit further displays---
Claim 4 recites “the given waveforms occur on a score” in lines 5-6.  It is not understood what is being claimed.  As per applicant Fig 22 and related description, PCA scores are values projected on an axis.  In the instant claim the display is displaying the waveforms on the score.  There is confusion as to what is being claimed since it is not similar to that described in the specification.  Examiner cannot make an interpretation in view of the discrepancy.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-11 rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) as being anticipated by Nirenberg [US 20130138010 A1]
As per claim 1, Nierenberg teaches an information display device comprising:
a component extraction unit configured to extract a requested component from multiple given waveforms that are cut out of multiple signal waveforms (Under 112 (f), spec ¶0108-¶0109, examiner interprets as module for PCA or ICA.  Nierenberg ¶0123 “ICA (Independent Component Analysis) to transform the signals from a set of channels into a set of component waves or "sources." ”.  Fig 11, ¶0123, ICA is performed by item 66 inside 40) based on biological signals that are detected (Nierenberg EEG measurements); and
 a noise component selection unit configured to accept selecting, as a noise component, a result of the extracting from multiple results of the extracting by the component extraction unit (Nierenberg ¶0140 “At block 1001, a plurality of artifacts is selected to be automatically removed from an EEG recording using a user interface”.  Figs 20-21, ¶0137, and selection of region comprising artifacts.  Under 112 (f), the user interface this corresponds to the noise component selection unit that accepts), 
wherein the noise component selection unit displays the multiple results of the extracting by the component extraction unit and times at which the specific waveforms occur (Nierenberg Fig 21, expanded view of selected region 335 from Fig 20).
As per claim 2, further comprising a reconstruction unit configured to reconstruct the signal waveforms by removing the noise component based on the result of the extracting that is accepted by the noise component selection unit (Nierenberg Fig 11 item 65, Fig 6, step 704, combining the epochs after noise reduction).
As per claim 3, Nierenberg further teaches wherein the reconstruction unit further represents the noise component based on the result of the extracting that is accepted by the noise component selection unit (In view of 112 (b) rejection above, Nierenberg ¶0057 “The method also includes displaying the combined EEG report …An activity at a specific time on one channel of the first plurality of channels of the original EEG report is identifiable … The activity is preferably spikes, sharp waves, spike and wave discharges, artifacts, and the like”.   This section teaches displaying the artifacts).
As per claim 5, Nierenberg further teaches wherein a given waveform display unit configured to cut out the multiple given waveforms and display the cut-out given waveforms (Nierenberg ¶0051 “The method also includes transforming the EEG signal from a set of channels into a plurality of epochs”, Nierenberg  Fig 2 showing non overlapping epochs); and an adjustment unit configured to adjust a cut-out width of the given waveforms, wherein the given waveform display unit cuts out the multiple given waveforms in the cut-out width that is adjusted by the adjustment unit (Nierenberg ¶0051 “Each of the plurality of epochs has an epoch duration length of less than or equal to two seconds and an increment of less than or equal to one second”, ¶0050 “that different or variable epoch lengths or steps may be selected while moving through the record.”, implies adjustment of epoch widths).
As per claim 7, Nierenberg further teaches further comprising a waveform display unit configured to display the signal waveforms prior to the cutting-out the given waveforms (Nierenberg Fig 1 original EEG report).
As per claim 8, Nierenberg further teaches wherein the waveform display unit displays the times at which the given waveforms occur together with the signal waveforms prior to the cutting-out the given waveforms (Nierenberg Fig 1 time axis represents the times).
As per claim 9, Nierenberg further teaches wherein the waveform display unit displays the signal waveforms of a given channel in which the given waveforms tend to occur (Nierenberg Fig 1 item 105 is channel number on the y-axis).
As per claim 10, Nierenberg further teaches further comprising a list display unit configured to display a list of the signal waveforms in which the given waveforms occur (In view of 112 (b) rejections , Figs 19-20, menu items 221, 223, 225, etc.. are tabs which provide lists.  For e.g. 221 provides a list of electrode sites).
As per claim 11, Nierenberg further teaches a biological signal measurement system comprising: a measurement device configured to measure a subject on which measurement is performed and detect a biological signal (Nierenberg Fig 18 EEG measurement setup); and the information display device according to claim 1, the information display device accepting the biological signal that is detected by the measurement device (Nierenberg Fig 8 item 40 accepts signals via wires 38.  See ¶0131).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12 rejected under 35 U.S.C. 103 as being unpatentable over Nierenberg [US 20130138010 A1].
As per claim 6, Nierenberg teaches claim 1 as discussed above.  Nierenberg further teaches wherein the given waveform display unit displays the cut-out multiple given waveforms as a concatenated waveform obtained by concatenating the cut-out multiple given waveforms (Nierenberg Fig 20 shows concatenated waveforms)
Nierenberg does not expressly teach displaying a given sign at a concatenated part in the concatenated waveform.  However, in view of ¶0096, this is only directed to providing vertical lines on the display as in Fig 19 item 311.  Nierenberg Fig 26 shows vertical lines on waveforms that corresponds to applicants Fig 19 item 311.   Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify apparatus display in Nierenberg, by providing vertical lines as in Fig 26.  One motivation would be to assist the user in identified similar portions of waveforms being viewed, so as to make comparison.  
As per claim 12, it is directed to embody method of claims 1 in a “non-transitory computer readable recording medium”.   Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to embody method of Nierenberg in a “non-transitory computer readable recording medium” so that the instructions can be automatically executed.  

Status of claim 4
Currently, claim 4 only has a 112 (b) rejection and no prior art rejection.  Nierenberg teaches wherein the component extraction unit extracts the requested component by performing principal component analysis or independent component analysis (Nierenberg ¶0120).  Nierenberg does not teach the noise component selection unit displays the times at which the given waveforms occur on a score of each component that is extracted by the component extraction unit.  However, the patentability of claim 4 cannot be determined until the claim is amended to overcome the 112 (b) rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793